Although I concur in the opinion and judgment, a few additional observations are pertinent.
The primary argument at the trial centered on plaintiff Allstate Insurance Company's duty to its insured under the policy with respect to the failure to obtain used parts. Implicit in the contention made by defendant was an assumption that use of used parts would have satisfied plaintiff's obligation to its insured under the policy.
Cost of repair of the damaged property is a substitute measure of damages if: (1) it mitigates rather than enhances damages computed by the difference-in-market-value test; and (2) it restores the damaged property to the same condition and same value it had before the injury.
It is the second of these conditions that is involved in this case. Both parties agree that the cost of repair meets the first condition in this case. Defendant, however, contends, and the trial court found, that the repairs must be made with used parts. Unless there is an express contractual provision requiring used parts, a party is entitled to use new parts to repair the damaged property so long as the use thereof does not enhance damages beyond the difference in market value before and after the injury. If the adverse *Page 92 
party contends that used parts should be used in mitigation of damages, he must prove that used parts are available and that repair by use of the used parts would restore the damaged property both to the condition and to the value it had before the injury. In the absence of such proof, use of new parts is appropriate.
Here, defendant failed to present evidence proving that use of used parts would restore the damaged vehicle to both its prior condition and prior value even assuming the somewhat nebulous evidence to be sufficient on availability. Thus, the trial court erred in finding failure to mitigate since defendant did not offer sufficient evidence to permit a finding that he had proved the affirmative defense of failure to mitigate. However, the trial court specifically found insufficient evidence of availability but applied the wrong test for mitigation. In other words, even if defendant had otherwise proved his defense, the fact that plaintiffs failed to attempt to locate used parts does not excuse defendant from his failure to prove availability. To prove failure to mitigate, defendant must prove there were used parts available which plaintiffs did not attempt to use. This is not a forfeiture penalizing plaintiffs for failure to attempt to mitigate damages further.
This is not a case where mitigation would have resulted in no damage. Accordingly, even if defendant had proved the elements of the affirmative defense of failure to mitigate (i.e., used parts were available and use thereof would have restored the vehicle to its prior condition and value, but plaintiffs neither used nor attempted to locate the used parts), the judgment of the trial court is in error since it ordered a forfeiture of all damages. Rather, the failure to mitigate ordinarily merely reduces the damages to the extent that they would have been reduced had there been mitigation and reach zero only where mitigation would have resulted in no damages.
The burden is upon the one raising the affirmative defense of failure to mitigate to prove what the situation would have been had there been mitigation. Thus, the failure of proof as to the amount of damages that would have occurred had used parts been used is a failure of proof upon the affirmative defense, not a failure of proof upon plaintiffs' claim; and, even if the rule were otherwise, plaintiffs would be entitled to recover the cost of the labor in making the repairs (there being no dispute as to labor), even if the cost of parts were forfeited. The proper rule is that the burden is upon the party raising the defense of failure to mitigate. Since defendant failed in his proof, judgment for plaintiffs would be appropriate. Accordingly, I concur in the opinion and judgment. *Page 93